DAVID T. PROSSER, J.
¶ 60. (concurring). This case presents an important issue of statutory construction affecting postconviction review. If the court approves the application of Wis. Stat. §§ 751.06 or 752.35 to postconviction motions under Wis. Stat. § 974.06, it will seriously jeopardize the high standards and finality in § 974.06. I write separately to express this concern.
I
¶ 61. Two statutes, Wis. Stat. § 751.061 and Wis. Stat. § 752.35,2 give the supreme court and the court of appeals, respectively, "discretionary reversal" authority *442on appeal. Both appellate courts may "reverse the judgment or order appealed from," "direct the entry of the proper judgment," or remit the case to the trial court for the entry of the proper judgment or for a new trial, "if it appears from the record that the real controversy has not been fully tried, or that it is probable that justice has for any reason miscarried." Wis. Stat. §§ 751.06, 752.35.
¶ 62. There is no dispute that the two statutes apply in a direct appeal from a judgment of conviction and/or a direct appeal from the denial of a postconviction motion under Wis. Stat. § 974.02. The question in dispute is whether the two statutes apply in a collateral attack — that is, in an appeal from a postconviction motion under Wis. Stat. § 974.06. A "yes" answer will undermine this court's decisions in State v. Escalona-Naranjo, 185 Wis. 2d 168, 517 N.W.2d 157 (1994), and State v. Lo, 2003 WI 107, 264 Wis. 2d 1, 665 N.W.2d 756.
II
¶ 63. The language found in Wis. Stat. § 751.06 first appeared in the Wisconsin Statutes in 1913. See ch. 214, Laws of 1913.3 In the 1925 statutes, the language is located in Wis. Stat. § 251.09. See ch. 4, Laws of 1925. *443This statute was renumbered as Wis. Stat. § 751.06 in § 76, ch. 187, Laws of 1977, and also was amended to read:
751.06. Discretionary reversal. In an appeal in the supreme court, if it appears from the record that the real controversy has not been fully tried, or that it is probable that justice has for any reason miscarried, the court may reverse the judgment or order appealed from, regardless of whether the proper motion or objection appears in the record, and may direct the entry of the proper judgment or remit the case to the trial court for the entry of the proper judgment or for a new trial, and direct the making of such amendments in the pleadings and the adoption of such procedure in that court, not inconsistent with statutes or rules, as are necessary to accomplish the ends of justice.
§ 76, ch. 187, Laws of 1977.
¶ 64. Wisconsin Stat. § 752.35 was created by § 112, ch. 187, Laws of 1977, to accommodate the newly created court of appeals.
*444¶ 65. Several observations should be made about these two statutes.
¶ 66. First, both statutes are unquestionably intended to apply to civil cases as well as criminal cases. See Hamilton v. State, 171 Wis. 203, 209, 176 N.W. 773 (1920) (citing § 2405m, supreme court found it "impossible" to say the real controversy was tried before a jury); Gillett v. Flanner-Steger Land & Lumber Co., 159 Wis. 578, 583-84, 150 N.W. 987 (1915) (citing § 2405m, supreme court reversed negligence judgment); Graber v. Duluth S. Shore & Atl. Ry. Co., 159 Wis. 414, 422, 150 N.W 489 (1915) (citing § 2405m, supreme court stated that statute provides grounds to reverse a civil judgment); Root v. Saul, 2006 WI App 106, ¶ 1, 293 Wis. 2d 364, 718 N.W.2d 197 (citing Wis. Stat. § 752.35, court of appeals reversed and remanded for a new trial when the jury was not properly instructed in personal injury case); State v. Peters, 2002 WI App 243, ¶¶ 1-2, 258 Wis. 2d 148, 653 N.W.2d 300 (exercising its discretionary reversal power under § 752.35, court of appeals reversed and remanded for a new trial in a homicide case). Consequently, the analysis of these statutes in one context is likely to have implications in the other context.
¶ 67. For example, if the two statutes may be used for collateral attacks in criminal cases, they should be available for collateral attacks in civil cases as well.
¶ 68. Graff v. Roop, 7 Wis. 2d 603, 97 N.W.2d 393 (1959), suggests otherwise. In Graff, the court considered an appeal from an order in a mandamus action denying a motion for a new trial. The court said:
The appellant has misconceived the basis on which this court will exercise its discretionary reversal power under sec. 251.09, Stats. This section was not intended *445to bring before the court issues which should have been raised by appeal from the judgment involving such issues. The section presupposes a timely appeal from a judgment involving the issues and should not be the basis of abrogating or rendering inoperative the time within which an appeal must be taken under sec. 274.01. In the exercise of its discretionary power to reverse, the court can disregard the failure to make proper motions, objections, or exceptions before the trial court, but in such instances there is a judgment properly on review before the court.
Id. at 606 (emphasis added) (citation omitted).
¶ 69. In my view, both statutes presuppose a timely appeal, so that discretionary reversal is part of a direct appeal. If this were not true, the court would have to manufacture time limitations for use of the two statutes unless it were to determine that the statutes have no time limitations.
¶ 70. Second, if the statutes are not tied to a direct appeal, the court of appeals will likely be asked, sooner or later, to vacate or overrule a published decision it made on direct appeal when the new appeal is part of a collateral attack on the challenged judgment. The court of appeals might even be asked to overrule a decision of the supreme court.
¶ 71. In Cook v. Cook, 208 Wis. 2d 166, 560 N.W.2d 246 (1997), however, this court held that "[t]he supreme court is the only state court with the power to overrule, modify or withdraw language from a previous supreme court case. . . . [0]nly the supreme court. . . has the power to overrule, modify or withdraw language from a published opinion of the court of appeals." Id. at 189-90.
¶ 72. Cook problems are avoided by confining application of the two statutes to direct appeals.
*446¶ 73. Third, both statutes are entitled "Discretionary Reversal." Both statutes give an appellate court authority to "reverse the judgment or order appealed from." (Emphasis added.) The words "reverse" and "reversal" imply a direct appeal because it is possible to reverse a "judgment" in a direct appeal but it is not possible to "reverse" a "judgment" in an appeal from an order denying a motion under Wis. Stat. § 974.06.4 The court of appeals in State v. Gilbert Allen, 159 Wis. 2d 53, 55-56, 464 N.W.2d 426 (Ct. App. 1990), recognized this limitation in Wis. Stat. § 752.35:
Our power of discretionary reversal under sec. 752.35, Stats., may be exercised only in direct appeals from judgments or orders.... When an appeal is taken from an unsuccessful collateral attack under sec. 974.06, Stats., against a judgment or order, that judgment or order is not before us. All that is before us is an order which refuses to vacate and set the judgment of conviction aside or to grant a new trial or to correct a sentence. Section 752.35 does not permit us to go behind a sec. 974.06 order to reach the judgment of conviction.
¶ 74. Fourth, both statutes explain that the respective appellate courts have discretionary reversal authority "regardless of whether the proper motion or objection appears in the record." Wis. Stat. §§ 751.06, 752.35. This language specifically overrides statutory and common law rules on waiver or forfeiture of objections. See State v. Schumacher, 144 Wis. 2d 388, 401, 424 N.W.2d 672 (1988). Again, discretionary reversal *447may be involved on direct appeal. It is less likely that discretionary reversal may be used in a collateral proceeding because there is no statutory language inviting its use after appeal in a collateral proceeding.
¶ 75. Fifth, there are two distinct avenues for relief in the discretionary reversal statutes: (1) the real controversy has not been fully tried, and (2) it is probable that justice has for any reason miscarried. The second avenue — and only the second avenue — requires the appellate court to determine "that there would be a substantial probability that a different result would be likely on retrial." Id. (citing State v. Wyss, 124 Wis. 2d 681, 741, 370 N.W.2d 745 (1985)); see also Morden v. Cont'l AG, 2000 WI 51, ¶ 95, 235 Wis. 2d 325, 611 N.W.2d 659 (citing Garcia v. State, 73 Wis. 2d 651, 654, 245 N.W.2d 654 (1976); and Vollmer v. Luety, 156 Wis. 2d 1, 16-17, 19, 456 N.W.2d 797 (1990)). Thus, if the discretionary reversal statutes were permitted to be used in collateral attacks to reverse judgments, they could be used in situations where there was no perceived probability of a different result on retrial. Is there any evidence to suggest that the legislature intended such a result?
Ill
¶ 76. Having examined why Wis. Stat. §§ 751.06 and 752.35 are not consistent with collateral attack, I turn to Wis. Stat. § 974.06 to show why it does not mesh with the two "discretionary reversal" statutes.
¶ 77. Wisconsin Stat. § 974.06 was created by the legislature in 1969.5 The history of the statute is discussed in Escalona-Naranjo, 185 Wis. 2d at 176-78, *448181-82, and Lo, 264 Wis. 2d 1, ¶¶ 16-22. See also Angela B. Bartell, Comment, Wisconsin Post Conviction Remedies — Habeas Corpus: Past, Present and Future, 1970 Wis. L. Rev. 1145; Heather M. Hunt, Note, State v. Escalona-Naranjo: A Limitation on Criminal Appeals in Wisconsin?, 1997 Wis. L. Rev. 207. For a general discussion of the procedure under Wis. Stat. § 974.06, see Howard B. Eisenberg, Post-Conviction Remedies in the 1970's, 56 Marq. L. Rev. 69, 78-83 (1972).
¶ 78. "With the exception of subsection (4), [Wis. Stat. §] 974.06 is a direct adaptation of 28 U.S.C. sec. 2255." Escalona-Naranjo, 185 Wis. 2d at 176 (footnotes omitted). But "the language of § 974.06(4) was adapted from section 8 [Waiver of or Failure to Assert Claims] of the 1966 [Uniform Post-Conviction Procedure Act], even though the UPCPA was not adopted in its entirety by the Wisconsin legislature." Lo, 264 Wis. 2d 1, ¶ 18 (quoting Escalona-Naranjo, 185 Wis. 2d at 177-78) (internal citation omitted).
¶ 79. The policy behind the subsection is thoroughly discussed in Escalona-Naranjo and Lo; namely, "a goal of finality in the criminal appeals process. This finality is inherently related to the purpose of vindicating justice via a simplified and adequate postconviction remedy." Lo, 264 Wis. 2d 1, ¶ 46. This remedy requires that a defendant "raise all grounds regarding postconviction relief in his or her original, supplemental or amended motion," absent a sufficient reason why a claim was not raised earlier. Id. (citing Escalona-Naranjo, 185 Wis. 2d at 177); Wis. Stat. § 974.06(4).
¶ 80. Several points must be made about Wis. Stat. § 974.06 in the context of this case.
¶ 81. First, the statute was adopted in 1969, more than half a century after the supreme court discretionary reversal statute became law in 1913. If there is a *449conflict between the statutes, the latter statute has the effect of modifying the application of the former statute.
¶ 82. Second, the scope of a Wis. Stat. § 974.06 motion is limited by § 974.06(1), as interpreted by Wisconsin court decisions. "A sec. 974.06 motion is limited in scope to matters of jurisdiction or constitutional dimensions." Lo, 264 Wis. 2d 1, ¶ 23 (quoting Peterson v. State, 54 Wis. 2d 370, 381, 195 N.W.2d 837 (1972)). See also State v. Langston, 53 Wis. 2d 228, 191 N.W.2d 713 (1971); State v. Klimas, 94 Wis. 2d 288, 308, 288 N.W.2d 157 (Ct. App. 1979).
¶ 83. Wisconsin Stat. §§ 751.06 and 752.35 do not mesh with Wis. Stat. § 974.06 because these discretionary reversal statutes are not limited "to matters of jurisdiction or constitutional dimensions." After all, they apply in civil cases. See ¶ 7, supra.
¶ 84. Third, Wis. Stat. § 751.06 might have meshed with Wis. Stat. § 974.06 if the Wisconsin legislature had adopted section 1 of the 1966 Uniform Post-Conviction Procedure Act, which read in part:
§ 1. [Remedy — To Whom Available — Conditions].
(a) Any person who has been convicted of, or sentenced for, a crime and who claims:
(4) that there exists evidence of material facts, not previously presented and heard, that requires vacation of the conviction or sentence in the interest ofjustice[.]
Unif. Post-Conviction Procedure Act § 1, 11 U.L.A. 666 (Master ed. 2003) (emphasis added).
¶ 85. But, as we noted in Lo, Wisconsin chose not to adopt section 1 of the UPCPA. Instead, it adopted language taken directly from 28 U.S.C. § 2255. Lo, 264 Wis. 2d 1, ¶ 21. See Note, ch. 255, Laws of 1969.
*450¶ 86. Finally, this court has ruled that a circuit court may apply the principles of Wis. Stat. § 751.06 when considering a motion under Wis. Stat. § 974.02. State v. Henley, 2010 WI 97, ¶ 63, 328 Wis. 2d 544, 787 N.W.2d 350. But this court rejected the use of Wis. Stat. § 805.15(1) to introduce interest of justice principles into post-appeal proceedings.
Allowing motions in the interest of justice under § 805.15(1) at any time renders limitations under § 974.02 and § 974.06 irrelevant. These statutes would make no sense if motions under § 805.15(1) could be brought at any time. No criminal defendant would limit themselves to bringing a motion under § 974.06 .. . if the broader grounds in § 805.15 were always available. ...
Id., ¶ 55 (emphasis added). "[T]here is no authority for the circuit court to grant a new trial in the interest of justice under § 974.06." Id., ¶ 98 (Prosser, J., concurring).
¶ 87. Thus, it is not logical to believe that the discretionary reversal statutes give appellate courts power to reverse circuit courts in appeals from Wis. Stat. § 974.06 proceedings.
IV
¶ 88. In this case, the defendant was convicted of two counts of armed robbery at a jury trial in April 1995. He was unsuccessful on appeal. In October 2007 he moved for postconviction relief under Wis. Stat. § 974.06, asking for a new trial based on (1) newly discovered evidence, and (2) the interest of justice.
¶ 89. I have no objection to a motion for a new trial under Wis. Stat. § 974.06, based on newly discovered evidence, if the newly discovered evidence satisfies *451the requirements in § 974.06(1) and (4). The majority concludes, however, that "[t]he supreme court and the court of appeals may set aside a conviction through the use of our discretionary reversal powers, though the circuit court does not have such discretionary powers." Majority op., ¶ 38 (footnote omitted). The reference to the circuit court is to the circuit court's limited power under Wis. Stat. § 974.06.
¶ 90. The majority explains the passage in a footnote, which reads:
The State argues that the court of appeals may not reverse a criminal conviction in the interest of justice on a motion made under Wis. Stat. § 974.06. The State relies upon State v. Allen, 159 Wis. 2d 53, 464 N.W.2d 426 (Ct. App. 1990). However, State v. Armstrong is instructive on this issue: "we need not decide whether our statutory power is constrained according to Allen because this court has 'both inherent power and express statutory authority to reverse a judgment of conviction and remit a case for a new trial in the interest of justice.'" 2005 WI 119, ¶ 113, 283 Wis. 2d 639, 700 N.W.2d 98 (quoting State v. Hicks, 202 Wis. 2d 150, 159, 549 N.W.2d 435 (1996)). "This court has recently reaffirmed that our inherent power to reverse in the interest of justice is not limited to a direct appeal." State v. Maloney, 2006 WI 15, ¶ 14, 288 Wis. 2d 551, 709 N.W.2d 436. The discretionary reversal power of this court and the court of appeals is coterminous. Armstrong, 283 Wis. 2d 639, ¶ 113; Vollmer v. Luety, 156 Wis. 2d 1, 17-18, 456 N.W.2d 797 (1990) ("[W]e conclude that, because secs. 751.06 and 752.35, Stats., are identical, the legislature did not intend for the court of appeals' power to reverse under sec. 752.35 to be less than that of the supreme court under sec. 751.06.").
Majority op., ¶ 38 n.17.
*452¶ 91. In retrospect, Armstrong never held that the state's appellate courts have statutory authority for discretionary reversal under Wis. Stat. § 974.06. Rather, Armstrong said that the supreme court has "both inherent power and express statutory authority to reverse a judgment of conviction and remit a case for a new trial in the interest of justice, even where the circuit court has exercised its power ... to deny a new trial." Armstrong, 283 Wis. 2d 639, ¶ 113 (quoting State v. Hicks, 202 Wis. 2d 150, 159, 549 N.W.2d 435 (1996)).
¶ 92. Of course, the supreme court has statutory authority to grant a new trial in the interest of justice where the circuit court has denied a new trial under Wis. Stat. § 974.02. But the only case cited by Armstrong that arguably supports discretionary reversal in a collateral attack under Wis. Stat. § 974.06 is State v. McConnohie, 113 Wis. 2d 362, 334 N.W.2d 903 (1983), a case decided before Gilbert Allen and before Escalona-Naranjo.
¶ 93. The other cases cited by Armstrong are inapplicable. Hicks and State v. Penigar, 139 Wis. 2d 569, 408 N.W.2d 28 (1987), involved direct appeals, not collateral attacks under Wis. Stat. § 974.06. Stivarius v. DiVall, 121 Wis. 2d 145, 358 N.W.2d 530 (1984), was a civil case.
¶ 94. In truth, then, the Armstrong court relied exclusively on "inherent authority." Armstrong, 283 Wis. 2d 639, ¶ 110 ("We conclude that even if Gilbert Allen is correct, we have the inherent authority to order a new trial, even where a defendant's appeal is not direct."). The court added nothing to this analysis in Maloney.
¶ 95. In sum, the only basis for the supreme court to exercise discretionary reversal in a case involving Wis. Stat. § 974.06 is the court's inherent power. The majority now bestows the same power on the court of appeals.
*453¶ 96. If this court claims inherent power to reverse a conviction in the interest of justice in any collateral attack under Wis. Stat. § 974.06, it is asserting appellate power to wholly disregard the limitations in § 974.06. That is a concern worth discussing.
¶ 97. For the foregoing reasons, I respectfully concur.

 Wisconsin Stat. § 752.35 reads as follows:
*442Discretionary reversal. In an appeal to the court of appeals, if it appears from the record that the real controversy has not been fully tried, or that it is probable that justice has for any reason miscarried, the court may reverse the judgment or order appealed from, regardless of whether the proper motion or objection appears in the record and may direct the entry of the proper judgment or remit the case to the trial court for entry of the proper judgment or for a new trial, and direct the making of such amendments in the pleadings and the adoption of such procedure in that court, not inconsistent with statutes or rules, as are necessary to accomplish the ends of justice.


 Section 1. There is added to the statutes a new section to read:
*443Section 2405m. In any action or proceeding brought to the supreme court by appeal or writ of error, if it shall appear to that court from the record, that the real controversy has not been fully tried, or that it is probable that justice has for any reason miscarried, the supreme court may in its discretion reverse the judgment or order appealed from, regardless of the question whether proper motions, objections, or exceptions appear in the record or not, and may also, in case of reversal, direct the entry of the proper judgment or remit the case to the trial court for a new trial, and direct the making of such amendments in the pleadings and the adoption of such procedure in that court, not inconsistent with the statutes governing legal procedure, as shall he deemed necessary to accomplish the ends of justice.
§ 1, ch. 214, Laws of 1913.


 Wisconsin Stat. § 974.06(7) provides that, "An appeal may he taken from the order entered on the motion as from a final judgment." (Emphasis added.) This does not mean, however, that the "order" under § 974.06 is the same as a "judgment" under the two discretionary reversal statutes.


 The legislature created Wis. Stat. § 974.06 in § 63, ch. 255, Laws of 1969, effective July 1, 1970.